 40DECISIONSOF NATIONAL LABOR RELATIONS BOARDAll our employees are free to join, form, or assist any labor organization, or torefrain from doing so.SOUTHWESTERN OF DALLAS OPTICAL COMPANY AND TRU-OPTICS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, SixthFloor,Meacham Building, 110 West Fifth Street, Fort Worth, Texas, Telephone No.Edison 5-4211, Extension 2131, if they have any question concerning this notice orcompliance with its provisions.L. E. Farrell Company, Inc.andChauffeurs,Teamsters, Ware-housemen&Helpers, Local Union 597, a/w InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen &Helpers of America.Case No. 1-CA-4678.June 17, 1965DECISION AND ORDEROn April 6, 1965, Trial Examiner Martin S. Bennett issued his De-cision in the above-entitled proceeding, finding that Respondent hadengaged in and was engaging in certain unfair labor practices withinthe meaning of the National Labor Relations Act, as amended, andrecommending that it cease and desist therefrom and take certain af-firmative action, as set forth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to the Decision and a sup-porting brief.Pursuant to the provisions of Section 3(b) of the Act, as amended,the National Labor Relations Board has delegated its powers in con-nection with this case to a three-member panel [Members Fanning,Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions and brief, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the addition noted below.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder t He Order recommended by the Trial Examiner, as modifiedherein, and orders that L. E. Farrell Company, Inc., Burlington, Ver-mont, itsofficers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's Recommended Order, as so modified :153 NLRB No. 5. L. E. FARRELL COMPANY,INC.41Add the following paragraph as paragraph 2(b) to the Trial Ex-aminer's Recommended Order,the present paragraph 2(h) and thosesubsequent thereto being consecutively relettered :"(b)Notify theabove-mentionedemployeesif presently serving inthe Armed Forcesof the UnitedStates of their right to full reinstate-ment upon application in accordance with the Selective Service Actand the UniversalMilitaryTraining and Service Act of 1948, asamended, after dischargefrom the Armed Forces."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis matter was heard before Trial Examiner Martin S. Bennett at Burlington, Ver-mont, on November 12 and 13, 1964. The amended complaint' alleges that Re-spondent, L. E. Farrell Company, Inc., has engaged in unfair labor practices withinthe meaning of Section 8(a)(1), (3) and (5) of the ActBriefs have been submit-ted by the parties?Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSL. E. Farrell Company, Inc. is a Vermont corporation maintaining its principaloffice and place of business at Burlington, Vermont, where it is engaged in the bot-tling, sale, and distribution of soft drinks; it also maintains a distribution warehouseat Rutland, Vermont, some 70 miles distantRespondent admits that during the yearending July 31, 1964, it purchased syrup, sugar, bottles, and other products valuedin excess of $50,000 from sources outside the State of Vermont.Respondent furtheradmits that it is engaged in commerce and I find that its operations affect commercewithin the meaning of Section 2(6) and (7) of the Act.II.THELABOR ORGANIZATION INVOLVEDChauffeurs, Teamsters, Warehousemen & Helpers, Local Union 597, a/w Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers of America,is a labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Introduction; the issuesRespondent's bottling plant at Burlington, Vermont, was unorganized prior to theadvent of the Union upon the scene.At the time material herein, there were ap-proximately 13 rank-and-file employees in the bottling plant, excluding drivers andsupervisors.Around the middle of June 1964, employee Chester Patch, Jr.,3 whose dischargewas litigated herein, became interested in unionizing the plant and contacted Busi-nessAgent Charles Raymond of the Union.Raymond met with Patch and twoother employees at Patch's home on June 24 or 25.Thereafter, on June 26, anorganizational meeting, arranged by Patch, was held and 10 of the 13 employees in'Issued October 16, 1964, and based upon charges filed July 21 and September 8, 1964.2 On December 8, 1964, the General Counsel moved that certain errors in the transcriptof testimony be correctedProof of service of said motion on Respondent was submittedand there has been no response.A consideration of said motion and the transcript dis-closes that the errors are minor and that the motion has meritThe motion is grantedand it is hereby received in evidence as Trial Examiner's Exhibit No. 1.Certain foul language by counsel for Respondent, uttered while highly agitated, appearsin the transcript. It was directed to the General Counsel and, I trust, not Intended forcapture and recording by the court reporter or for hearing by me It has been ignored intreating with the issues hereinafter.3Also appearing in the record as Chester Patch 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe unit signed authorization cards.Two more cards were obtained by Patch andturned in at a meeting he arranged for July 3. It was agreed at that meeting, aswell as the previous one, that if anyone was discharged because of union activities,all the employees would strike in protest.A meeting on July 8 was also arrangedby Patch.On July 6 Raymond wrote to Respondent.He stated that a majority of the plantemployees had designated the Union, that an election was being requested, and that"A representative of the Local will be available to meet with you any mutuallyagreeable time and place."No response of any nature was made by Respondentand Patch was discharged on July 17.The issues presented herein are: (1) Did Respondent, on and after July 9, 1964,unlawfully interrogate employees concerning their union activities, indicate thattheir union activities were under surveillance, and threaten economic reprisals; (2)Was Chester Patch, Jr., unlawfully discharged on July 17, 1964; (3) Did Respond-ent's plant workers at Burlington strike in protest of Patch's discharge and werethey unlawfully discharged because of said concerted activity; and (4) Has Respond-ent refused to bargain in good faith with the Union as the representative of the em-ployees in the above-described appropriate unit.Respondent contends that Patch was discharged for good cause, viz, negligenceand carelessness in the performance of his duties. It further contends that the strikewas unjustified, that the strikers have been replaced, and denies that it has refusedto bargain in good faith.B. Interference, restraint, and coercionIt is undisputed that the Union's request for a meeting with Respondent was re-ceived by President Farrell on July 7, 1964, and never replied to.According toForeman Alfred Sartwell, Farrell advised him thereof on July 9 and told him that bewas "not supposed to talk to the employees about the Union." Sartwell claimedthat he carried out this instruction.The General Counsel, on the other hand,adduced the following evidence.On July 9, according to employee Arnold King, Sartwell asked if he had beard arumor thata unionwas being started, asked what King thought of it, and stated thathis reply would not be relayed to Farrell.King, who had signed an authorizationcard on July 2, pleaded ignorance of the matter.Sartwell then stated that be knewKing was familiar with the union activities and that King should tell the other menthat they would only be hurting themselves as well as King. Sartwell also statedthat the workweek would be reduced to 40 hours if the Union entered the plant.Itmay be noted that the men averaged at least 15 hours of overtime per week.On or about July 11, Sartwell asked employee Leonard Martin what he thoughtof a union in a small plant and Martin replied that it was as desirable as in a largeplant.Sartwell then asked if Martin knew "who belonged to the Union . . . .Who started the Union."Martin replied that he knew.On July 13 or 14, according to ArthurBassi,Sartwell introduced the topic of theUnion,statingthat it would do no goodin so smalla plant and that it would hurtmore than it would help. Bassi pleaded ignorance of the Union and Sartwellreplied ". . . you know you do." 4Richard LaPlant testified that Sartwell asked him on July 14 if he was ready forthe Union.LaPlant replied in the affirmative and Sartwell stated that a small plantwas no place for a union, predicting that "a lot of guys will lose their jobs out of it."On July 14 or 15, Sartwell told Chester Patch that if the Union entered the plant,itwould hurt every man because it would "cut down the time, the wages, cut downon all the overtime."Sartwell further stated that Patch was in the best positionfor promotion to Sartwell's job if the latter left and would be hurt "most of all"because, with a union, seniority would prevail and employee Myers, with the greatestplant seniority, would be chosen.Patch further testified that Sartwell had questioned him about the Union approxi-mately 11/2 weeks before July 15.On the latter date, Sartwell told him that heunderstood President Farrell was putting in a 40-hour week; that he would transporthis product prebottled from another State; that this would reduce the hours workedand, particularly, all overtime; and that this would adversely affect earnings.Sart-1Bassi also testified that Sartwell stated twice during July that the Union would not"be any good" In a small plant.As I view it, all of this falls under the protection ofSection 8(c) of the Act, except for the additional statement by Sartwell that, contraryto Bassi's plea of ignorance, he (Sartwell) was aware of the union movement, an indica-tion that his union activities were under surveillance. L. E. FARRELLCOMPANY, INC.43well then asked Patch if he knew anything more "about the Union coming into theplant" and Patch told him that he did not. I find, on the face of Patch's testimony,that the two topics, viz, unionization of the plant and an adverse effect on workingconditions, were lumped together in the same conversation.Gary Sweet, a forklift operator, testified that Sartwell told him on the afternoonof July 15 that "if the Union got in there, I'd only be getting 30 hours a week andno overtime."Ronnie Wells testified that in response to a question from a truck-driver, Sartwell stated on July 15 that a union would not do any good in so smalla plant.About 5 or 10 minutes later, Sartwell approached Wells and asked whathe thought of a union in the plant.Around 11 a.m. on July 16 Foreman Sartwell approached Richard LaPlant, ac-cording to the latter, and stated that he assumed LaPlant had heard a rumor circulat-ing in the plant about the layoff of five men.LaPlant replied that he had.Sartwellthen stated that this was not so "unless the cold weather comes or the Union gets in."At 11:30 a.m. that same day, LaPlant and Leonard Martin were at work in thevicinity of Foreman Sartwell.The testimony of LaPlant and Martin is in substantialagreement that Sartwell spoke to Martin and again adverted to the rumor about fivemen being laid off.He stated that the rumor was untrue and, as LaPlant testified,that there would be no layoffs until cold weather set in "or until the Union gets in."According to Martin, the phrase was "or if the Union comes in here." 5According to Mervin Comes, he asked Sartwell on July 16 about the rumor of alayoff.Sartwell replied that he had been misunderstood.He went on to state "thatif the Union got in there, that Louis [Farrell] would be laying off, and that's some-thing he's never done before and wouldn't do then, unless the Union got in." 6On July 17 Patch was discharged and the employees struck and picketed theplant.The record discloses that all in the unit except Robert Myers joined thestrike.Frederick Brice had been injured on July 10 and went to the plant on theafternoon of July 17 for his check.Farrell asked him "Are you with them out-side . . . Did you sign the card?" Brice replied in the affirmative.?Sartwellwas present at the hearing when King, Sweet, and Brice testified andlater denied stating that hours of work would be adversely affected; as noted, Bricedid not attribute any remarks to Sartwell.The latter also denied that he threatenedanyone, that he violated Farrell's instructions, that he discussed the Union with anyemployee prior to August 7, or that he conveyed his views on the Union to anyone.Farrell generally denied discussing the Union with any employees.As indicated,only one statement is attributed to him.Bearing in mind that there were 13 in the bargaining unit, the testimony for theGeneral Counsel discloses that the great majority of them were interrogated orthreatened.Their respective versions disclose a consistent pattern of action bySartwell during a brief period directly following the Union's request for a bargain-ing meeting.Patch was manifestly the most intelligent and articulate of the groupand impressed me as a straightforward and forthright witness.The others were allyoung, some of them school dropouts, and they impressed me as endeavoring to tellthe truth.Sartwell was a vague witness and he did admit that he was somewhatcurious as to who was in favor of the Union; this, it is readily apparent, is consistentwith his speaking to almost all in the unit.One is also left with the impression thatSartwell was perhaps over his head, being thrust si ddenly into something entirelyforeign to him.I therefore credit the testimony of the witnesses for the General Counsel over thatof Sartwell and Farrell. I find that Respondent has engaged in conduct reasonablytending to interfere with, restrain, and coerce employees in the exercise of the rightsguaranteed them by Section 7 of the Act, thereby violating Section 8(a)(1) in thefollowing respects: by questioning Arnold King concerning his views about the Unionand announcing a cut in the workweek in the event of unionization; by questioningLeonard Martin concerning his views on unionization and asking who was in the Unionand who had started it; by telling Arthur Bassi that he knew more about the UnionaOther undisclosed language followed and a fight broke out between Martin and Sart-well,this resultinginMartin'sdischarge that day.His discharge is expressly not inissue her.;,"BI deem it unnecessary to rely herein upon another conversation between these two onJuly 14.'At the time of theinstant hearing,Brice's injury still persistedWhile the GeneralCounsel expressly does not claim that he was a discharged striker herein, there is someevidence that he joined the pickets most briefly on July 23,and that he was thereafterrefused workmen's compensation benefitsThe record is incomplete in this area and thisdisqualification under Vermont law,if it be such, inequitable or otherwise,is not before me 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDthan he chose to disclose, thereby indicating that he was under surveillance; bytellingRichard LaPlant that many employees would lose jobs as a result of theirunionization; by telling Chester Patch, Jr., that unionization would result in the lossof overtime and would remove him as the leading contender for promotion to theposition of foreman; by questioning Patch concerning the union organizational cam-paign; by telling Richard LaPlant that there would not be a layoff unless cold weatherarrived or the Union came into the plant; 8 by making the same statement to LeonardMartin in the presence of LaPlant; by telling Gary Sweet that his hours of workwould be reduced to 30 and he would lose all overtime if the Union entered the plant;by questioning Ronnie Wells concerning the Union; by telling Mervin Comes thatRespondent would lay off employees if the Union entered the plant; and by ques-tioning Frederick Brice as to whether he was with the strikers and had signed aunion card.C. The discharge of Chester Patch, Jr.The General Counsel contends that Patch was discharged because he was theleader of the union organizational campaign; that he led the campaign is readilyapparent.Respondent claims that he was discharged for passing a contaminatedbeverage bottle, this resulting in a tort action against it by a disenchanted consumer.Patch, an inspector, was discharged on July 17, 1964, after approximately 15months of employment.He originally was assigned to various tasks such as sortingbottles, preparing of cartons, and placing of bottles on the machines. Some 8 or 9,if not 10, months before his discharge, he was transferred to inspection, which, ac-cording to Farrell, is "a little higher grade job within our organization." In thisoperation, Patch and Arthur Bassi shared the inspection job.One would inspect for2 hours, watching the empty bottles as they passed by on the line, while the otherattended to what is termed the premix syrup.Every 2 hours they would exchangeoperations.Farrell candidly admitted that Patch was assigned to inspection because he was"quite an intelligent chap.he fit into the picture better than anyone else thatI had in the organization. In other words, it was sort of a promotion type job; it wasa better job."The average pay scale in the plant was $1.25 per hour and thispromotion elevated Patch to a scale of $1.40.His union activities, in part set forth above, were most prominent.As Farrellnoted, Patch was "intelligent," probably more so than his coworkers, and it is readilyunderstandable that he was a leader and looked up to by them. It was he whoinitially contacted Business Agent Charles Raymond of the Union in June and it wasin Patch's home that the initial organizational meeting was held.Other meetingswere also held in Patch's home. It is clear that he circulated among employees inthis small plant during working hours and at lunchtime and advised them of the timeand place of meetings.For example, during the workday and lunch period,9 Patch notified employees ofthe meeting to be held on June 26 at his homeHe testified that he observed Sart-well in the area, some 5 to 15 feet distant.Again he arranged for a meeting onJuly 3, speaking with employees during the day and at lunch and testifying that Sart-well was present and in a position to hear "if he was listening."The July 8 meet-ing was arranged by Patch during the lunch hour and held at his home. It appearsthat at least 10 of the 13 in the unit attended all these meetings with the exceptionof the initial meeting on June 24 or 25.Moreover, Patch was the only employeewho procured signed cards, soliciting employees King and Myers on July 2 and 3,respectively, and turning in these cards on July 3 to Business Agent Raymond. Itis to be noted that Patch, to no avail, complained once or twice a week to Sartwellabout defective wiring and poor drainage in the plant.Of further support to theGeneral Counsel herein is the fact that the discharge took place in the midst ofRespondent's busy and short summer season.To sum up, he was not only theleader of the union movement and a pleader for improved working conditions, butalso the liaison man with the union business agent.Turning to Respondent's case, it is readily apparent that the reason assigned byit for discharging Patch, viz, missing a contaminated bottle, this leading to a lawsuit,would constitute good cause for discharge, were it the true reason.But a numberof factors demonstrate that the reason assigned by Respondent was not the true reasonand warrants the conclusion that Respondent chose to avail itself of a fortuitous butearlier incident which was not attributable to Patch.8I do not rely herein on the reference to the cold weathere It appearsthat all the employees, including Foreman Sartwell, customarily ate lunchtogetherin one areaof the plant. L. E. FARRELL COMPANY, INC.45It is entirely correct that the incident relied upon by Respondent did take place.A consumer in Rutland, Vermont, purchased a bottle of Respondent's product andthe contents were drunk by one of her children.There was foreign matter in thebottle and the child allegedly became ill.President Farrell receives daily reportsfrom Manager Joseph Belfore in Rutland, some 70 miles distant; these are sent outthe previous evening.On July 16 he received the following handwritten note, mailedon July 15:It seems a wk. or so ago a Mrs. LeBlanc-Library ave Rutland bought a bottleof Pepsi, claims it was dirty and her little girl got sick, they took the bottle toDr. Beale, health officer, I talked with him he said it was greasy at bottom ofbottle, told her to wait 24 hrs see what would happen, these people are not muchgood, character very unreasonable, said they were going to sue me.JB. [Joseph Belfore]Farrell did not investigate the matter personally and did not telephone his man-ager, but relied solely upon what the man deposed.He allegedly considered theproblem all evening, concluded that Patch was the most lax of his inspectors, anddecided to discharge him.He made this decision on the morning of July 17, soadvised Foreman Sartwell, and the latter promptly carried out the discharge.Sart-well told Patch, according to the latter, that Farrell believed he was responsible forthe dirty bottle.He also suggested that Patch forget the entire matter and thatFarrell would probably give him a recommendation for a position elsewhere.Thefollowing considerations readily come to the fore:(1) There is not an iota of evidence that Patch was at fault in this incident. In-deed, there is no way to determine precisely who did the inspection of this bottle.The only time this may be done is when one happens to detect a dirty bottle as itpasses through the inspection line.Further complicating the matter is the fact thatduring the busy season, which this was, Respondent has no policy of rotating stockso as to use up older merchandise first.(2) Farrell testified that Patch's attention would be distracted while he was oninspection duty and that he would look out the window at passing femalesHefurther testified that he told Sartwell 3 months prior to the discharge that they wouldhave to remove Patch from inspection duties.Nevertheless, he was retained wellinto Respondent's short busy season without any warning of discharge.(3) The fact is that four persons did inspection work.Arthur Bassi and ChesterPatch customarily divided the task and, for brief periods on occasions of relief orillness,Ronald Norton or Foreman Sartwell would fill in.Farrell contended thatPatch had been warned several times during the 8 to 9 months he was on inspectionwork about passing dirty bottles.But the record discloses that these remarks werenot confined Patch but were directed to all who did inspection work, including Bassi,Norton, and Sartwell.(4) Farrell contended that when Bassi alone did inspection work, prior to Patch'spromotion to this post, there were no complaints about dirty bottles.However,Bassi disagreed, testifying that when he first started inspecting in April 1963, Sart-well brought him a bottle with a razor blade in it.Again, in May, Farrell warnedhim, showing him a dirty bottle; a third complaint or warning was given around thefirst of July.At least the first two bottles had gone through Bassi, as he was aloneat the post at the time. Indeed, even the note of July 15, 1964, relied upon byFarrell in discharging Patch, was not only shown to Patch but to Bassi and for thatmatter to Sartwell, as well. It also appears that dirty bottles are not uncommon,according to Bassi, and during the summer season there are at least 30 to 40rejects per day, according to Farrell.And Foreman Sartwell at no time recom-mended the discharge of any inspector.(5)Farrell conceded that Patch's work, other than inspection, was good.Whenasked why he did not assign Norton, a machine operator and part-time inspectorwhom he considered to be an excellent inspector, to this work, he responded that hewas not impressed with Norton's work on premix and that he considered Patchsuperior at that portion of his duties.Moreover, Patch received a pay raise whenassigned to work as an inspector.Yet, -s recently as 1 month before Patch's discharge, Norton testified he wasassigned to inspecting; Sartwell pointed out to him that a bottle with a cork in it hadbeen passed and stated that Norton should watch his bottles more closely. Statedotherwise, it would seem that in a high-speed production line as this, Respondentstrove to eliminate an occasional dirty bottle, but a certain minute percentage ofthese get by regardless of who is inspecting. 46DECISIONS OF NATIONAL LABOR RELATIONS BOARD(6)Respondent makes much of this Rutland incident as the immediate cause ofPatch's discharge.Yet, it is in this precise area that its case is wanting.Respond-ent contends, in effect, that this was a cogent and current matter of great import.Its Rutland manager is in daily communication with Farrell and sent the crucial noteon July 15.Farrell received it on July 16 and showed it to both Bassi and Patch,assigning responsibility to neither.He debated the matter overnight and decidedon the morning of July 17 that Patch was the more likely culprit.At that point hedecided to discharge him.But the facts to support Respondent as to the urgency and currency of the matterare basically lacking.The record discloses that this incident took place much earlier,specifically, on June 22.Thus, Charlotte LeBlanc of Rutland, the woman referredto in the note, testified, on rebuttal for the General Counsel, that her daughter be-came ill after drinking a bottle of the product, that this took place on June 22, thatshe telephoned Manager Joseph Belfore in Rutland that very same day, that she toldhim what had happened, and that he advised her to take the bottle to Burlington."She was not questioned concerning the merits of her private lawsuit.Be that as it may, this was allegedly a matter of great urgency, according to Re-spondent, but Belfore did not see fit to communicate with Farrell until July 15, over3weeks later.This hardly supports Respondent herein. Indeed, Farrell did notinvestigate further and did not even telephone Belfore in the matter.While theincident clearly did take place, I find that it occurred on June 22 and that Respond-ent was informed thereof on that date by LeBlanc.Were this a matter as seriousas contended by Respondent, it would logically follow that Farrell would have beenadvised thereof forthwith.Indeed, it is not contended that Belfore, who did nottestify herein, was derelict in this area.The inference is warranted, therefore, thatRespondent attempted to postdate the matter to a day immediately prior to thedecision to discharge Patch.And, even on the posture most favorable to Respondent, it would follow that thenote, based on its content, was sent at the end of June or the first of July.Respond-ent did nothing about it until the union organizational campaign, spearheaded byPatch, commenced later in July.This activity was being conducted openly in theplant and Patch was abruptly discharged about 1 week later without any warningthereof.To sum up, Patch's prominence in the union campaign, his known leadershipamong the men, Respondent's demonstrated hostility to the union organizationalcampaign, the evidence that dirty bottles were not rare and that fault was difficult toassess, and the demonstrated lack of timeliness to the reason assigned by Respondent,convince me that Respondent's assigned reason is pretextuous in nature. Indeed,even Foreman Sartwell, on July 14 or 15, noted that Patch was the logical candidateto replace him as foreman. I find, on a preponderance of the evidence, that Patchwas selected for discharge because of his prominent union activities and that Re-spondent has thereby discriminated with respect to the hire and tenure of his em-ployment within the meaning of Section 8(a)(3) of the Act. I further find thatRespondent has thereby engaged in unfair labor practices within the meaning ofSection 8 (a) (1) of the Act.D. Discharge of the strikersChester Patch, Jr., was discharged shortly before 9 a.m. on July 17, 1964.Therecord amply discloses that at several of the previous union meetings on June 26 andin July, the employees had expressed concern over the possibility of discharge be-cause of their union activities. It had accordingly been agreed among them thatthey would walk out if anyone was so discharged.Therefore, about 9:30 a.m., asPatch left the premises, nine of those in the bargaining unit walked out with himin protest of his discharge.There is much testimony that they considered Patch tohave been unjustly discharged and that, pursuant to their prior agreement, this wasthe reason why they walked out. The names of those who struck are BernardCouture, Ronald Norton, Arthur Bassi, Frank Whitehouse, Ronald Wells, GarySweet,Mervin Comes, Richard LaPlant, and Arnold King."Business Agent Charles Raymond contacted President Farrell that afternoon, buthis request that Patch be reinstated was refused.The strike is still being carried on.10 Apparentlyto the State health department.11The other three in the unit were Leonard Martin,discharged the previousday ; Fred-erick Brice,who had been injured earlier that month and had not returned to work ; andRobert Myers,the lone nonstriker. L. E. FARRELLCOMPANY, INC.47On July 17 Respondent's ..ounsel wrote to the Regional Office of the Board, witha copy to the Union, offering to reinstate all strikers, but not Patch, if they returnedby Monday, July 20, stating that they otherwise were to be "permanently replaced."President Farrell admitted herein that the strikers were permanently replaced in July.I find, therefore, that tha nine named strikers were unfair labor practice strikers.I find further that they were discharged on July 20, 1964.As peaceful unfair laborpractice strikers, they were immune to permanent replacement and it follows thatby discharging them for engaging in these concerted and union activities, Respondenthas engaged in unfair labor practices within the meaning of Section 8(a)(3) and8(a)(1) of the Act.N.L.R.B. v. Samuel J. Kobritz, d/b/a Star Beef Company,193 F. 2d 8 and 201 F. 2d 156 (C.A.1) ;N.L.R.B. v. M & M Bake, ies, Inc, 271F. 2d 602 (C.A.1); N.L.R.B V. New England Tank Industries, Inc.,302 F. 2d 273(C.A. 1), cert. denied 371 U.S. 875;Big Town Super Mart, Inc.,148 NLRB 595,andDubo Manufacturing Corporation,148 NLRB 1073.E.The refusal to bargain1.Appropriate unitThe complaint alleges, Respondent's answer admits, and I find, that all plantworkers at Respondent's Burlington, Vermont, plant, excluding office clerical em-ployees, routesalesmen,professional employees, guards, all other employees and allsupervisors, constitute a unit appropriate for the purposes of collective bargainingwithin the meaning ofSection9(b) of the Act.2.Majority representationRespondent admits that there were 13 employees in the above-described unit asof the week ending July 6, 1964.As evidence of the Union's majority representa-tion in said unit, the General Counsel offered in evidence 12 signed and dated cardsauthorizing the Union to represent the signers for the purposes of collective bargain-ing; 10 of these cards were signed at the union meeting held on June 26; 2 morewere signed on July 2 and 3, respectively.Respondent did not challenge theauthenticity of the cards and no objection was raised to their receipt in evidence.The signer of each card, or a witness who witnessed the signature, was available forcross-examination.Indeed, all those who struck on July 17 were among the signers,with one exception.I find, in view of the foregoing facts, that these cards constitute reliable evidenceof the Union's majority status. Indeed, Respondent has never voiced any doubt asto the Union's majority. I find that on July 6, 1964, the Union was, and now is,the exclusive representative of the employees in the above-described appropriateunit,within the meaning of Section 9(a) of the Act.3.Refusal to bargainRespondent admits that on July 7, 1964, it received a letter sent by the Union onthe previous day.Therein, Respondent was notified that the Union represented amajority of the "plant employees"; the letter closed with the statement "A representa-tive of the Local will be available to meet with you at any mutually agreeable timeand place."There was never any reply by letter or othermeans.I find that Respondentignored this request for recognition.While counsel for Respondent offered, in aletter of July 17, to consent to an election during the week of August 3, this doesnot constitute a defense.There is not an absolute right to an election,particularlyso where Respondent,as set forth above, also engaged in a course of conduct viola-tive of Section 8(a)(1) and 8(a)(3) of the Act reasonably calculated to dissipatethe union majority.In this respect,reference is made to the previously found viola-tions of Section 8 (a) (1) of the Act as well as the discriminatory discharge of ChesterPatch, Jr.I find that on and after July 7, 1964, Respondent has refused to bargainwith the Union,thereby engaging in unfair labor practices within the meaning ofSection 8(a)(5) and, derivatively,Section 8(a)(1) ofthe Act.N.L.R B. v. Green-field Compone.s Corporation,317 F. 2d 85 (C.A.1); Florence Printing Co. v.N.L.R.B.,333 F. 2d 289 (C.A.4); N.L.R.B. v. Nelson Manufacturing Company,326F. 2d 397 (C.A.6); N.L.R.B. v. Trimfit of California,211 F. 2d 206 (C.A.9); JoySilkMills, Inc. v. N.L.R.B.,185 F. 2d 732 (C.A.D.C.) cert. denied 341 U.S. 914;Maphis Chapman Corporation,151 NLRB75; Lewis Roberts, Inc.,150 NLRB 1176;Frank C. Varney Co., Inc.,151 NLRB 280; andDazzo Products, Inc.,149 NLRB 182. 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent, set forth in section III, above, occurring in connec-tionwith its operations described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States and tendto lead to labor disputes burdening and obstructing commerce and the free flowof commerce.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices, I shall rec-ommend that it cease and desist therefrom, and that it take certain affirmative actiondesigned to effectuate the policies of the Act. I shall recommend that Respondentoffer to Chester Patch, Jr., and to the employees named in the attached Appendix,upon unconditional application by the latter, immediate and full reinstatement totheir former or substantially equivalent positions, without prejudice to seniority orother rights and privileges, discharging, if necessary, any replacements in order toreinstate said discharged strikers.SeeThe Chase National Bank of the City ofNew York, San Juan, Puerto Rico, Branch,65 NLRB 827.I shall further recommend that Respondent make each of them whole for anyloss of pay suffered by reason of the discrimination against them.Said loss of pay,plus interest at 6 percent, shall be computed on a quarterly basis as established bythe Board in F.W. Woolworth Company,90 NLRB 289. SeeN.L.R.B. v. Seven-upBottling Company of Miami, Inc.,344 U.S. 344. In the case of the dischargedstrikers, backpay shall commence from the date they make unconditional applicationfor reinstatement.SeeLiberty Electronics Corp., et al.,138 NLRB 1074.12I shall further recommend that Respondent, upon request, be ordered to bargainwith the Union as the representative of its employees in the unit heretofore describedconcerning rates of pay, wages, hours, and other terms and conditions of employ-ment and, if an understanding is reached, embody such understanding in a signedagreement.The unfair labor practices committed by Respondent involve a pretextuous dis-charge and conduct in derogation of the principles of good-faith collective bargain-ing.These demonstrate the need for an order coextensive with the threat of futureviolations and I shall therefore recommend a broad cease and desist order.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.L. E. Farrell Company, Inc. is an employer within the meaning of Section2(2) of the Act.2.Chauffeurs, Teamsters, Warehousemen & Helpers, Local Union 597, a/w In-ternational Brotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers ofAmerica is a labor organization within the meaning of Section 2(5) of the Act.3.By discharging Chester Patch, Jr., on July 17, 1964, Respondent has engagedin unfair labor practices within the meaning of Section 8 (a) (3) of the Act.4.The strike of July 17, 1964, was an unfair labor practice strike.5.By discharging the nine persons named in the attached Appendix, Respondenthas engaged in unfair labor practices within the meaning of Section 8(a)(3)of the Act.6.All plant workers at Respondent's Burlington, Vermont, plant, excluding officeclerical employees, route salesmen, professional employees, guards, and all otheremployees and supervisors, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) of the Act.7.Chauffeurs, Teamsters,Warehousemen & Helpers, Local Union 597, a/w In-ternational Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers ofAmerica has been since July 6, 1964, and now is, the exclusive representative of theemployees in the above-described appropriate unit within the meaning of Section9(a) of the Act.8.By failing and refusing to bargain in good faith with the Union as the repre-sentative of the employees in the above-described appropriate unit, Respondent hasengaged in unfair labor practices within the meaning of Section 8(a)(5) of the Act.9.By the foregoing, by interrogating employees concerning their union member-ship and activities, by indicating that the union activities of the employees were12The General Counsel has urged that backpay for the discharged strikers run from thedate of their discharge. In the last cited decision, the Board expressly reversed a docu-mented recommendation to this effect by the Trial Examiner L. E. FARRELL COMPANY, INC.49under surveillance, and by threatening employees with economic reprisals if theUnion were selected, Respondent has engaged in unfair labor practices within themeaning of Section 8 (a) (1) of the Act.10.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andpursuant to Section 10(c) of the National Labor Relations Act, as amended, it ishereby recommended that Respondent, L. E. Farrell Company, Inc., Burlington,Vermont, its officers, agents, successors, and assigns shall:1.Cease and desist from:(a)Discouraging membership in Chauffeurs, Teamsters, Warehousemen & Help-ers,Local Union 597, a/w International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, or in any other labor organization of itsemployees, by discharging employees or discriminating in any other manner in regardto hire or tenure of employment, or any term or condition thereof, except to theextent permitted under Section 8 (a) (3) of the Act.(b)Refusing to recognize and bargain with the above-named labor organiza-tion as the exclusive representative of its employees in the appropriate unit de-scribed above.(c) Interrogating employees concerning their union membership and activities,indicating that their union activities were under surveillance, threatening employeeswith economic reprisals if they select a union, or in any other manner interferingwith, restraining, or coercing its employees in the exercise of the right to self-organization, to form labor organizations, to join or assist the above-named or anyother labor organization, to bargain collectively through representatives of their ownchoosing, to engage in concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any or all such activities, exceptto the extent that such right may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as authorized in Section8(a)(3) of the Act.2.Take the following affirmative action which is deemed necessary to effectuatethe policies of the Act:(a)Offer to Chester Patch, Jr., and to the nine employees named in the attachedAppendix, upon unconditional application by said nine, immediate and full rein-statement to their former or substantially equivalent positions without prejudice toseniority or other rights and privileges, and make them whole for any loss sufferedby reason of the discrimination against them, in the manner set forth above in thesection entitled "The Remedy."(b)Upon request, bargain collectively with the above-named labor organizationas the exclusive representative of the employees in the above-described appropriateunit with respect to rates of pay, wages, hours of work, or other terms and condi-tions of employment, and, if an understanding is reached, embody such understand-ing in a signed agreement.(c)Preserve and, upon request, make available to ttie Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to determinethe amounts of backpay due under the terms of this Recommended Order.(d) Post at its plant in Burlington, Vermont, copies of the attached notice marked"Appendix." 13Copies of said notice, to be furnished by the Regional Director forRegion 1, shall, after being duly signed by Respondent, be posted by it immediatelyupon receipt thereof, and be maintained by it for a period of 60 consecutive daysthereafter, in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by any other material.is In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the noticeIn the further event that the Board's Order is enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order."79 6-027-6 6-v of 153--5 50DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e)Notify the Regional Director for Region 1, in writing, within 20 days fromthe date of receipt of this Decision, what steps it has taken to comply herewith.14"In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read "'Notify said Regional Director,in wilting,within 10 days fromthe date of this Order, what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that.WE WILL NOT discourage membership in, or activity on behalf of, Chauffeurs,Teamsters,Warehousemen & Helpers, Local Union 597, a/w InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers of America,or any other labor organization of our employees, by discriminating in anymanner in regard to hire or tenure of employment, or any term or conditionthereof, except to the extent permitted under Section 8(a)(3) of the ActWE WILL offer reinstatement to Chester Patch, Jr., and to the nine employeesnamed below, upon unconditional application by the latter, to their former orsubstantially equivalent positions without prejudice to seniority or other rightsand privileges, and we will make them whole for any loss of pay suffered byreason of our discrimination against them.Richard CoutureFrank Whitehouse, Jr.Mervin ComesRonald NortonRonald WellsRichard LaPlantArthur BassiGary SweetArnold KingWE WILL, upon request, bargain with Chauffeurs, Teamsters, Warehouse-men & Helpers, Local Union 597, a/w International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America, as the exclusive representa-tive of our employees in the unit described below, with respect to rates of pay,wages, hours of work, or other terms and conditions of employment, and, ifan understanding is reached, embody such understanding in a signed agreement.The unit is:All plant workers at our Burlington, Vermont, plant, excluding officeclerical employees, route salesmen, professional employees, guards, andall other employees and supervisors.WE WILL NOT interrogate our employees concerning their union membershipand activities, indicate that their union activities are under surveillance, threatenthem with economic reprisals if they select a union, or in any other manner in-terferewith, restrain, or coerce our employees in the exercise of their rightto self-organization, to form labor organizations, to loin or assist the above-named or any other labor organization, to bargain collectively through repre-sentatives of their own choosing, to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection, or to refrainfrom any or all such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8(a)(3) of the NationalLabor Relations Act, as amended.All our employees are free to become or remain, or refrain from becoming orremaining, members of the above-named or any other labor organization.L. E. FARRELL COMPANY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify any of the above-named employees who may be presentlyserving in the Armed Forces of the United States of their right to full reinstatementupon application after discharge from the Armed Forces in accordance with theSelective Service Act and the Universal Military Training and Service Act of 1948,as amended. ONEITA KNITTING MILLS, INC.51This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, BostonFive Cents Savings Bank Building, 24 School Street, Boston, Massachusetts, Tele-phone No. 523-8100, if they have any questions concerning this notice or compliancewith its provisions.Oneita Knitting Mills,Inc. andInternational Ladies' GarmentWorkers'Union, AFL-CIO.CasesNos. 11-CA-2350, 11-CA-2390, and 11-CA-2467.June 17,1965DECISION AND ORDEROn March 22, 1965, Trial Examiner Martin S. Bennett issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, as amended,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's De-cision.Thereafter, the Respondent filed exceptions to the Trial Ex-aminer's Decision and a supporting brief and the Charging Partyfiled a brief in support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with these cases to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejuricial error was committed.Therulings are hereby affirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and the entire record inthese cases, and adopts the findings, conclusions, and recommendationsof the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, as modifiedherein, and orders that Respondent, Oneita Knitting Mills, Inc.,Andrews, South Carolina, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner's RecommendedOrder, as so modified :1.Add the following as paragraph 2(b) to the TrialExaminer'sRecommei,aed Order, the present paragraph 2(b) and those sub-sequent thereto being consecutively relettered:'(b)Notify the above-namned employees, if presently serving in theArmed Forces of the United States, of their right to full reinstatement153NLRB No. 4.